Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Robert Nance appeals the district court’s order denying his petition for in*720junctive relief in which he seeks certain changes to his presentence report. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Nance, No. 4:06-cr-00027-RAJ-JEB-l (E.D. Va. filed Feb. 5, 2010, and entered Feb. 8, 2010). We deny Nance’s motion for preparation of a transcript at government expense, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.